

115 HR 1591 IH: WiFi Capable Mobile Devices Act of 2017
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1591IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Welch introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to adopt rules and conduct outreach to offer
			 recipients of assistance under the Lifeline Assistance Program mobile
			 devices that are capable of receiving a WiFi signal and are capable of
			 tethering with other WiFi compatible hardware or devices, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the WiFi Capable Mobile Devices Act of 2017. 2.WiFi for Lifeline Assistance Program recipients (a)Rulemaking and outreach programNot later than 18 months after the date of the enactment of this Act, the Federal Communications Commission shall—
 (1)issue rules to ensure that providers of mobile broadband Internet access service that is supported through the Lifeline Assistance Program offer to subscribers of such service, mobile devices that are capable of receiving a WiFi or other wireless broadband signal using unlicensed spectrum and are capable of tethering with other compatible hardware or devices; and
 (2)provide incentives to such providers to work with schools and libraries to conduct outreach to those eligible for assistance under such program.
 (b)DefinitionsAs used in this Act— (1)the term mobile broadband Internet access service has the meaning given such term in section 8.2 of title 47, Code of Federal Regulations;
 (2)the term tethering used with respect to mobile devices means connecting such mobile devices to another device whereby one device connects to the Internet by sharing the mobile broadband Internet access service connection of the other device; and
 (3)the term WiFi means wireless communications using the standard designated as 802.11 or any variant thereof. 